DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.
 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-10, and 11-22 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity and/or claim mathematical concepts.

In regard to Claims 1 and 20, the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity, in terms of performing:
[a] method comprising:
monitoring […] data from […] a first user in communication with […] a second user;
receiving […] data [regarding] a neuro-physiological response of the first user during the communication between the first [user] and the second [user];
determining […] arousal values and valence values based on the […] data;
calculating […] an event power vector based on a combination of the arousal values and valence values;
identifying […] a dataset for comparing to the communication between the first [user] and the second [user];
calculating […] an expectation power vector for the user based on a combination of recorded arousal values and valence values in the dataset;
calculating […] an output value based on a ratio between the event power vector and the expectation power vector; and
providing […] an indication of the output value […]
In regard to Claims 1 and 20, the following limitations claim mathematical concepts:
determining […] arousal values and valence values based on the […] data;
calculating […] an event power vector based on a combination of the arousal values and valence values;
identifying […] a dataset for comparing to the communication between the first [user] and the second [user];
calculating […] an expectation power vector for the user based on a combination of recorded arousal values and valence values in the dataset;
calculating […] an output value based on a ratio between the event power vector and the expectation power vector; and

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity and/or claim further mathematical concepts.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., client devices, an output device a processor, sensors, a computer memory, and/or a computer application/program, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., client devices, an output device a processor, sensors, a computer memory, and/or a computer application/program, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.
Response to Arguments
	Applicant argues on page 8 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    226
    675
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant mis-characterizes the rejection made under 101 to the extent that the rejection does not identify the claimed “sensor” as being part of the abstract idea that is capable of being performed by human being mentally.  Furthermore, the CAFC has held in, e.g., University of Florida Research Foundation and Electric Power Group that collecting data, analyzing that data, and providing outputs based on that analysis is an abstract mental process.  And Applicant likewise claims collecting certain digital and sensor data, analyzing that data to determining a composited CNS value, and providing an output by indicating that CNS value and/or changing the visual appearance of the social interaction.  For these reasons the rejections made under 101 on the basis of the Applicant claiming an abstract idea in the form of a mental process are maintained.

	Applicant argues on pages 8-9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    459
    694
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant claims a “method for controlling social interaction”, which is akin to “managing relationships between people, social activities, and human behavior”, which has been identified as a method of organizing human activity.  The fact that Applicant has embodied this abstract idea in a computer program running on a generic computer and employing generic sensors to gather data does not change the abstract nature of the invention being claimed.  For these reasons the rejections made under 101 on the basis of the Applicant claiming an abstract idea in the form of a method of organizing human activity are maintained.

Applicant argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    378
    683
    media_image3.png
    Greyscale

Applicant’s arguments are not persuasive because Applicant’s claimed invention, unlike those in the cited cases, Applicant’s invention does not improve any of the computer and sensing elements claimed by the Applicant in addition to Applicant’s abstract idea qua computer and sensing elements.  Applicant merely claims a computer “application” to embody its abstract idea and a computer processor to execute that application.  Applicant’s claimed invention does not result in that computer processor being able to, e.g., run faster, use less power, and/or be manufactured more cheaply.  Likewise, Applicant claims sensors for purposes of providing sensing data.  Applicant’s claimed invention does not result in those sensors, e.g., being able to operate more quickly, or more precisely, and/or use less power.  
	

Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image4.png
    371
    691
    media_image4.png
    Greyscale
Applicant’s argument is not persuasive.  The fact that Applicant claims an abstract idea with a different set of limitations in regard to what data is collected, how it is analyzed, and in what manner the output is produced does not distinguish Applicant’s claimed invention from that of Electric Power Group.  Applicant is further directed to the PTAB opinions in, e.g., 15/424,673 and 15/912,200 in which 101 rejections based on mental process and method of organizing human activity were affirmed when made in regard to subject matter comprising collecting biometric sensor data, analyzing that data, and providing visual outputs based on that analysis.  The PTAB opinions, while not precedential nor binding legal authority on Examiners, are at least further persuasive authority to maintain the 101 rejections made herein in regard to analogous subject matter.  The PTAB in both opinions cites Electric Power Group in regard to the claimed subject matter comprising a mental process.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715